
	
		I
		112th CONGRESS
		1st Session
		H. R. 2359
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Ms. Schakowsky (for
			 herself, Mr. Markey,
			 Ms. Baldwin,
			 Mr. Moran,
			 Ms. Woolsey,
			 Mr. Blumenauer,
			 Ms. Chu, Mr. Gutierrez, Ms.
			 Lee of California, Mr. Frank of
			 Massachusetts, and Ms. Wasserman
			 Schultz) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title VI of the Federal Food, Drug, and Cosmetic
		  Act to ensure the safe use of cosmetics, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Safe Cosmetics Act of
			 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Cosmetic
				regulation.
						Subchapter A—Adulterated and misbranded
				  cosmetics
						Subchapter B—Regulation of cosmetics
						Sec. 611. Definitions.
						Sec. 612. Registration of establishments and registration
				  fees.
						Sec. 613. Ingredients labels on cosmetics.
						Sec. 614. Safety standard and good manufacturing
				  practices.
						Sec. 615. Cosmetic and ingredient safety
				  information.
						Sec. 616. Lists of ingredients and required
				  responses.
						Sec. 617. Treatment of cosmetics based on ingredient
				  lists.
						Sec. 618. Treatment of contaminants.
						Sec. 619. Cosmetic and ingredient statements.
						Sec. 620. Notification, nondistribution, and recall of
				  adulterated or misbranded cosmetics.
						Sec. 621. Petitions.
						Sec. 622. Mandatory reporting of adverse health
				  effects.
						Sec. 623. Nonconfidential information.
						Sec. 624. Animal testing alternatives.
						Sec. 625. Product Testing and Review Audit.
						Sec. 626. Resources for small businesses.
						Sec. 627. Interagency cooperation.
						Sec. 628. Savings clause.
						Sec. 629. Authorization of
				  appropriations.
					Sec. 3. Worker issues.
				
			2.Cosmetic
			 regulation
			(a)In
			 generalChapter VI of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.) is amended—
				(1)by inserting before section 601 the
			 following:
					
						AAdulterated and
				misbranded cosmetics
						;
				
					and(2)by adding at the
			 end the following:
					
						BRegulation of
				cosmetics
							611.DefinitionsIn this subchapter:
								(1)Domestic
				establishmentThe term domestic establishment means
				an establishment located in any State that manufactures or packages
				cosmetics.
								(2)Foreign
				establishmentThe term
				foreign establishment means an establishment that manufactures or
				packages cosmetics that are exported to the United States.
								(3)ManufacturerThe
				term manufacturer only includes manufacturers that determine the
				final formulation of a cosmetic.
								(4)Ingredient
									(A)In
				generalThe term ingredient means a chemical in a
				cosmetic, including—
										(i)chemicals that
				provide a technical or functional effect;
										(ii)chemicals that
				have no technical or functional effect in the cosmetic but are present by
				reason of having been incorporated into the cosmetic as an ingredient of
				another cosmetic ingredient;
										(iii)processing aids
				that are present by reason of having been added to a cosmetic during the
				processing of such cosmetic;
										(iv)substances that
				are present by reason of having been added to a cosmetic during processing for
				their technical or functional effect;
										(v)the components of
				a fragrance, flavor, or preservative; and
										(vi)any individual
				component of a petroleum-derived, animal-derived, or other ingredient that the
				Secretary deems an ingredient for purposes of this chapter.
										(B)Treatment of
				contaminantsFor purposes of sections 614 through 617, the term
				ingredient also includes—
										(i)contaminants
				present at levels above technically feasible detection limits; and
										(ii)contaminants that
				may leach from container materials or form via reactions over the shelf life of
				a cosmetic and that may be present at levels above technically feasible
				detection limits.
										(5)MicrobusinessThe
				term microbusiness means a business—
									(A)that is engaged in the manufacturing or
				packaging of cosmetics; and
									(B)that has annual sales receipts for cosmetic
				products that do not exceed $2,000,000.
									(6)Professional
				useThe term professional use means the use of any
				cosmetic—
									(A)by an employee
				(within the scope of the employment of such employee) of; or
									(B)purchased by a
				consumer in,
									a hair
				salon, nail salon, beauty salon, spa, or other establishment that provides
				cosmetic treatment services for humans.(7)Reasonable
				certainty of no harmWith
				respect to an ingredient or cosmetic, the term reasonable certainty of no
				harm means that no harm will be caused to members of the general
				population or any vulnerable population by aggregate exposure to the cosmetic
				or ingredient, taking into account possible harmful effects from—
									(A)low-dose exposures
				to the cosmetic or ingredient; or
									(B)additive effects resulting from repeated
				exposure to the cosmetic or ingredient over time; or
									(C)cumulative
				exposure resulting from all sources, including both the cosmetic or ingredient
				and environmental sources.
									(8)Reproductive or
				developmental toxicityWith respect to an ingredient or cosmetic,
				the term reproductive or developmental toxicity means that the
				ingredient or cosmetic can contribute to biologically adverse effects on the
				development of humans or animals, including effects on the female or male
				reproductive system, the endocrine system, fertility, pregnancy, pregnancy
				outcomes, or modifications in other functions of the body that are dependent on
				the integrity of the reproductive system as well normal fetal
				development.
								(9)Vulnerable
				populationsThe term
				vulnerable populations includes pregnant women, infants, children,
				the elderly, people with compromised immune systems, and highly exposed
				populations, including workers employed by hair salons, nail salons, beauty
				salons, spas, other establishments that provide cosmetic treatment services for
				humans, and cosmetic manufacturing plants.
								612.Registration of
				establishments and registration fees
								(a)Registration
									(1)In
				generalBeginning 1 year after the date of the enactment of this
				subchapter, and annually thereafter, any establishment (except for
				microbusinesses) engaged in manufacturing or packaging cosmetics for use in the
				United States shall register with the Secretary and pay to the Secretary the
				applicable fee, as established under the fee schedule in
				subsection (e).
									(2)Rules for
				domestic and foreign establishmentsTo be registered under
				paragraph (1)—
										(A)as a domestic
				establishment, the owner, operator, or agent in charge of the domestic
				establishment shall submit a registration to the Secretary; or
										(B)as a foreign
				establishment, the owner, operator, or agent in charge of the foreign
				establishment shall—
											(i)submit a
				registration to the Secretary; and
											(ii)include with the
				registration the name of the United States agent for the foreign
				establishment.
											(3)New
				establishmentsAny
				establishment that begins to manufacture or package a cosmetic after the date
				on which the requirements of
				paragraph (1) apply shall, not later
				than 60 days after the date on which the establishment began to manufacture or
				package such cosmetic, register with the Secretary and pay the applicable fee,
				as required under
				paragraph (1).
									(b)Submission of
				registration
									(1)In
				generalIn order to register under
				subsection (a), an establishment (referred
				to in this section as the registrant) shall submit to the
				Secretary, with respect to any cosmetics that the establishment manufactures or
				package, all of the following:
										(A)Any information necessary to notify the
				Secretary of the name, address, and legal status of each establishment at
				which, and all trade names under which, the registrant manufactures or package
				cosmetics.
										(B)A description of the establishment’s
				activities with respect to cosmetics, including a list of all cosmetic products
				manufactured or packaged by the establishment and the functions of such
				cosmetics.
										(C)The gross receipts
				or sales for the establishment from cosmetics.
										(D)The name and
				address of any company that supplies the establishment, if the establishment
				manufactures cosmetics, with any ingredient and the name of the ingredient
				supplied to such establishment by such supplier.
										(2)Notification of
				changesWhen submitting the annual registration, the registrant
				shall notify the Secretary of changes to the information described in
				paragraph (1).
									(c)ProcedureUpon
				receipt of a completed registration submitted under
				subsection (a), the Secretary shall notify
				the registrant of the receipt of such registration and assign a registration
				number to each registered establishment.
								(d)List of
				registered establishments
									(1)Maintenance of
				listThe Secretary shall—
										(A)compile, maintain,
				and update as appropriate, a list of establishments that are registered under
				this section;
										(B)make such list
				publically available; and
										(C)remove from such
				list the name of any establishment that fails to register in accordance with
				this section.
										(2)Application of
				FOIA
										(A)Registration
				documentsAny registration documents submitted pursuant to this
				section shall not be subject to disclosure under section 552 of title 5, United
				States Code.
										(B)Other
				informationInformation
				derived from—
											(i)the list under
				paragraph (1); or
											(ii)registration
				documents submitted pursuant to this section,
											shall
				not be subject to disclosure under section 552 of title 5, United States Code,
				except to the extent that such information discloses the identity or location
				of a specific registrant.(e)Fee
				scheduleA schedule of fees shall be developed by the Secretary
				to provide for oversight and enforcement of this subchapter. The fee structure
				shall—
									(1)be prorated based
				on the establishment’s gross receipts or sales; and
									(2)only be assessed
				on companies with annual gross receipts or sales of cosmetics that exceed
				$10,000,000.
									(f)Suspension and
				cancellation of registration
									(1)Criteria for
				suspensionRegistration under this section is subject to
				suspension if the Secretary finds—
										(A)the information
				submitted by the establishment for registration under
				subsection (a) is incomplete, inaccurate,
				or out of date;
										(B)the establishment
				fails to notify the Secretary of changes required under
				subsection (b)(2);
										(C)the establishment
				fails to pay registration fees, as required under
				subsection (a), in a timely manner;
				or
										(D)the establishment
				violates any portion of this chapter.
										(2)Suspension of
				registrationIf the Secretary
				determines that an establishment is subject to suspension under
				subsection (f) and that it is appropriate
				to suspend the registration of such establishment, the Secretary shall—
										(A)suspend the
				registration of such establishment; and
										(B)provide a notice
				of suspension to such establishment.
										(3)CancellationIf
				the establishment fails to correct the issue that resulted in the suspension
				under
				paragraph (2) before the last day of
				the 30-day period beginning on the date that the establishment receives notice
				under such paragraph, the Secretary may cancel the registration of such
				establishment.
									613.Ingredients
				labels on cosmetics
								(a)In
				generalSubject to subsections (b) and (c), the Secretary shall
				require that the label on each package of cosmetics (including cosmetics
				distributed for retail sale and professional use) bears a declaration of the
				name of each ingredient in such cosmetic in descending order of
				predominance.
								(b)Adjustments for
				label size
									(1)Rules for small
				productsNot later than 6 months after the date of the enactment
				of this subchapter, the Secretary shall issue regulations that apply to any
				cosmetic for which the product packaging is not of sufficient size to bear or
				contain a label that meets the requirements of
				subsection (a).
									(2)Requirements for
				public disclosureSuch regulations shall establish requirements
				for listing ingredients on the label of such cosmetics and additional
				requirements for public disclosure of the ingredients in such cosmetics.
									(c)Special rule for
				contaminantsThe Secretary
				shall require, in the case of a contaminant, that a contaminant be declared on
				the label of a cosmetic, in the same manner as an ingredient under subsection
				(a), if the contaminant is present at the lower of the following levels:
									(1)A level that is
				greater than one part-per-billion by weight of product formation.
									(2)A level that is
				greater than one percent of the restriction on the concentration for such
				contaminant for such use, as determined by the Secretary under section
				616(a)(2).
									(d)Labeling of
				nanomaterials in cosmeticsThe Secretary may require that—
									(1)minerals and other
				particulate ingredients be labeled as nano-scale on a cosmetic
				ingredient label or list if not less than 1 percent of the ingredient particles
				in the cosmetic are 100 nanometers or smaller in not less than 1 dimension;
				and
									(2)other ingredients
				in a cosmetic be designated with scale-specific information on a cosmetic
				ingredient label or list if such ingredients possess scale-specific hazard
				properties.
									(e)Labeling of
				ingredients in cosmetics sold through Internet commerceThe
				Secretary shall require—
									(1)in the case of a
				cosmetic sold on the Web site of an Internet vendor, that the manufacturers and
				distributors of such cosmetic provide to such Internet vendor a list of the
				ingredients of the cosmetic; and
									(2)that each Internet
				vendor display the list of ingredients of a cosmetic sold by such vendor on the
				Web page that is the primary Web page providing information relating to the
				sale of such cosmetic on the Web site of the vendor.
									(f)Trade
				secretsNotwithstanding any other provision of law, an ingredient
				required to be listed on a label under this section shall not be treated as a
				trade secret.
								(g)ApplicationBeginning 18 months after the date of the
				enactment of this subchapter, the requirements of this section shall apply
				to—
									(1)all cosmetics that
				are available for retail sale; and
									(2)manufacturers,
				distributors, and Internet vendors of such cosmetics.
									614.Safety standard
				and good manufacturing practices
								(a)Safety
				standard
									(1)In
				generalTaking into account
				the expected use of a cosmetic, the Secretary shall establish a safety standard
				that, with respect to a cosmetic or an ingredient in a cosmetic provides a
				reasonable certainty of no harm (as such term is defined in section 611(7))
				from exposure to the cosmetic or ingredient and protects the public from any
				known or anticipated adverse health effects associated with the cosmetic or
				ingredient.
									(2)Standards for
				establishing safety standardIn establishing the safety standard
				under
				paragraph (1), the Secretary shall
				ensure that—
										(A)the likely level
				of exposure to all sources of the ingredient or cosmetic (including
				environmental sources) that will result under the safety standard presents not
				more than a 1 in a million risk for any adverse health effect in any vulnerable
				population at the lower 95th percentile confidence interval; or
										(B)the safety standard results in exposure to
				the amount or concentration of an ingredient or cosmetic that is shown to
				produce no adverse health effects, incorporating an margin of safety of at
				least 1,000 and considering the impact of cumulative exposure from all sources
				(including environmental sources).
										(3)Use of other
				Federal standardsIf any
				Federal agency has promulgated a standard for an ingredient that satisfies the
				requirements under
				paragraph (1), the Secretary may treat
				such standard as the safety standard under
				paragraph (1) for purposes of such
				ingredient.
									(4)Application of
				safety standardThe Secretary may only determine that an
				ingredient or a cosmetic meets the safety standard under
				paragraph (1) if there is a reasonable
				certainty of no harm from exposure to the ingredient or cosmetic.
									(b)Good
				manufacturing practices
									(1)In
				generalThe Secretary shall issue guidance prescribing good
				manufacturing practices for cosmetics and ingredients, including quality
				control procedures that the Secretary determines are necessary, and shall
				update such regulations as necessary.
									(2)Consideration of
				small businessIn developing the guidance under
				paragraph (1), the Secretary shall
				consider how such practices will impact small businesses.
									615.Cosmetic and
				ingredient safety information
								(a)Required
				submission of all safety information
									(1)In
				generalManufacturers of
				cosmetics and ingredients shall submit to the Secretary (in an electronic
				format that the Secretary shall determine) all data and information that the
				manufacturer can access regarding the safety of the—
										(A)ingredients listed
				on the cosmetic label under
				section 613 for a cosmetic; and
										(B)cosmetic
				itself.
										(2)Required
				informationThe required data and information under
				paragraph (1) shall include, for each
				ingredient in a cosmetic and for the cosmetic, the following:
										(A)Functions and
				uses.
										(B)Data and
				information on the physical, chemical, and toxicological properties of each
				such ingredient or cosmetic.
										(C)Exposure and fate
				information.
										(D)Results of all
				safety tests that the manufacturer can access or has conducted.
										(E)Any other
				information used to substantiate the safety of such ingredient and
				cosmetic.
										(3)Deadlines
										(A)Initial
				submissionA manufacturer shall submit the data and information
				required under
				paragraph (1)—
											(i)in
				the case of an ingredient or cosmetic which is marketed for sale in interstate
				commerce on or before the date of the enactment of this subchapter, not later
				than 1 year after such date; and
											(ii)in the case of an
				ingredient or cosmetic which is not marketed for sale on or before such
				date—
												(I)not later than the
				end of the 14-month period beginning on the date of the enactment of this
				subchapter; or
												(II)if the ingredient
				or cosmetic is first marketed for sale in interstate commerce after the end of
				the period described in
				subclause (I), not later than
				60 days after the date on which such ingredient or cosmetic is first marketed
				for sale.
												(B)Updates
											(i)In
				generalSubject to
				clause (ii), a manufacturer
				shall update the data and information submitted under
				subparagraph (A) annually.
											(ii)Adverse health
				effectsIn the case of information related to an adverse health
				effect that is suspected to be caused by an ingredient or a cosmetic, a
				manufacturer shall update the information not later than 60 days after
				receiving such information.
											(4)Supplier
				information
										(A)Use of supplier
				informationIn order to meet the requirements of
				paragraph (1) with respect to an
				ingredient, a manufacturer may submit safety data and information provided by
				the supplier of the ingredient.
										(B)Supplier
				provision of informationIf a manufacturer requests that a
				supplier of an ingredient provide to such manufacturer any of the data and
				information described under
				paragraph (2), such supplier shall
				provide such data and information to such manufacturer not later than 90 days
				after receiving such request.
										(b)Database
									(1)Initial
				publicationNot later than 1 year after the date of the enactment
				of this subchapter, the Secretary shall publish a comprehensive, publicly
				accessible database containing all nonconfidential information (as such term is
				used under
				section 623) submitted under
				subsection (a)(1).
									(2)UpdatesNot
				later than 90 days after the Secretary receives new or updated information
				under
				subsection (a)(3)(B), the Secretary
				shall update the database under
				paragraph (1) with such
				information.
									(c)Review and
				evaluation of information
									(1)In
				generalBased on the data and
				information submitted under
				subsection (a)(1), available from an
				authoritative source (as such term is defined in
				paragraph (3), including data described
				under
				section 627(b)), and such other
				information as the Secretary may have available, the Secretary shall review and
				evaluate the safety of cosmetics and ingredients of cosmetics that are marketed
				in interstate commerce.
									(2)Consideration of
				nanomaterialsThe Secretary
				shall—
										(A)monitor
				developments in the scientific understanding from any adverse health effects
				related to the use of nanotechnology in the formulation of cosmetic (including
				progress in the standardization of testing methods and specific size
				definitions for nanomaterials); and
										(B)consider scale
				specific hazard properties of ingredients when reviewing and evaluating the
				safety of cosmetics and ingredients under
				paragraph (1).
										(3)Authoritative
				source definedFor purposes of this paragraph, the term
				authoritative source means—
										(A)the Environmental
				Protection Agency;
										(B)the International
				Agency for Research on Cancer;
										(C)the National
				Toxicity Program through the National Institutes of Health;
										(D)the California
				Environmental Protection Agency; and
										(E)any other
				authoritative international, Federal, and State entity, as determined by the
				Secretary.
										616.Lists of
				ingredients and required responses
								(a)Placement on
				list
									(1)In
				generalBased on an initial review and evaluation of an
				ingredient under
				subsection (c), the Secretary shall place
				the ingredient on one of the following lists:
										(A)The prohibited and restricted list under
				subsection (b).
										(B)The safe without limits list under
				subsection (c).
										(C)The priority assessment list under
				subsection (d).
										(2)ConsiderationsIn
				determining the placement of an ingredient on a list under
				subsection (a), the Secretary shall
				consider whether the ingredient—
										(A)reacts with other
				substances to form harmful contaminants;
										(B)is found to be
				present in the body through biomonitoring;
										(C)is found in
				drinking water or air;
										(D)is a known or suspected neurological or
				immunological toxicant, respiratory asthmagen, carcinogen, teratogen, or
				endocrine disruptor, or have other toxicological concerns (including
				reproductive or developmental toxicity); or
										(E)is known to
				persist in the environment or bioaccumulate.
										(3)Prioritiziation
				of ingredients that are foodIn placing ingredients on the lists
				under
				paragraph (1), the Secretary shall
				prioritize the placement of ingredients that are food (as such term is defined
				under section 201(f)) on such lists.
									(b)Prohibited and
				restricted list
									(1)In
				generalNot later than 2
				years after the date of the enactment of this subchapter, the Secretary shall
				issue, by regulation, a list of ingredients that are identified by the
				Secretary—
										(A)as prohibited for use because the Secretary
				determines that such ingredients are unsafe for use in cosmetics in any amount
				because such ingredients fail to meet the safety standard under
				section 614(a); or
										(B)as being subject to necessary restrictions
				in use or concentration to allow the use of the ingredient in a cosmetic to
				satisfy the safety standard.
										(2)Specification of
				restrictionsIn the case of any ingredient listed under
				paragraph (1)(B), the Secretary
				shall specify the restrictions on use or concentration that are necessary to
				satisfy the safety standard for such ingredient.
									(3)UpdatesThe
				Secretary shall, at a minimum, annually update the list under
				paragraph (1), including any—
										(A)determinations
				under
				subsection (d)(3); or
										(B)new information
				that demonstrates that an ingredient fails to meet the safety standard, or
				requires restrictions on use to meet such standard.
										(4)Manufacturer
				requirementsNot later than 1 year after the date that an
				ingredient is placed on a list under
				subsection (b), any manufacturer using
				such ingredient in a cosmetic shall reformulate such cosmetic to—
										(A)eliminate the use
				of the ingredient, if it is listed under
				paragraph (1)(A); or
										(B)modify the use of
				the ingredient if it is listed under
				paragraph (1)(B), to meet the
				restrictions specified under
				paragraph (2).
										(c)Safe without
				limits list
									(1)In
				generalNot later than 2
				years after the date of the enactment of this subchapter, the Secretary shall
				issue, by regulation, a list of ingredients that the Secretary has determined
				are safe for use in cosmetics, without limits or restrictions.
									(2)Standard for
				inclusion in listThe Secretary may only include an ingredient on
				the list under
				paragraph (1) if the Secretary
				determines that the ingredient meets the safety standard under
				section 614(a), regardless of—
										(A)the type and form
				of cosmetic the ingredient is used in; and
										(B)the concentration
				of the ingredient that is used in a cosmetic.
										(3)Updates and
				redeterminationsThe Secretary shall annually update the list
				under
				paragraph (1) and may redetermine
				whether an ingredient distributed in commerce meets the safety standard if, in
				the judgment of the Secretary, new information raises a credible question as to
				whether the ingredient continues to meet the safety standard.
									(d)Priority
				assessment list and related safety determinations
									(1)In
				generalNot later than 2 years after the date of the enactment of
				this subchapter, the Secretary shall develop and publish a priority assessment
				list of not less than 300 ingredients—
										(A)which, because of
				a lack of authoritative information on the safety of the ingredient, cannot be
				included on—
											(i)the list under
				subsection (b) (relating to prohibited and
				restricted ingredients); or
											(ii)the list under
				subsection (c) (relating to ingredients
				that are safe without limits); and
											(B)for which the
				Secretary has determined it is a priority to conduct a safety determination
				under
				paragraph (3).
										(2)Annual addition
				of ingredientsAfter the list is developed under
				paragraph (1), the Secretary shall
				annually add at least 100 additional ingredients to such list until all
				ingredients that are used in the formulation or manufacture of cosmetics have
				been added—
										(A)to such list;
										(B)to the list under
				subsection (b); or
										(C)to the list under
				subsection (c).
										(3)Determination of
				whether ingredient meets safety standard
										(A)Review of
				priority ingredientsDuring the 2-year period following the date
				on which an ingredient is placed on the list under
				paragraph (1), the Secretary
				shall—
											(i)collect data and
				information on such ingredient; and
											(ii)review and
				evaluate the safety of such ingredient.
											(B)Determination of
				list placementNot later than the end of the period under
				subparagraph (A), the Secretary
				shall issue a determination, based on the review and evaluation under such
				clause, that—
											(i)the ingredient
				meets the requirements for inclusion on a list under
				subsection (b) (relating to prohibited and
				restricted ingredients) or
				subsection (c) (relating to ingredients
				that are safe without limits); or
											(ii)insufficient
				information exists to place the ingredient on either such list.
											(C)Guidance in the
				case of insufficient informationIf the Secretary determines under
				subparagraph (B) that, with respect
				to an ingredient, insufficient information exists to place such ingredient on
				either of the lists under
				subsection (b) or
				subsection (c), the Secretary shall
				provide guidance to manufacturers on the data and information (including
				minimum data requirements and safety testing protocols) that the Secretary
				requires to evaluate whether the ingredient meets the safety standard under
				section 614(a) for purposes of placing
				such ingredient on such a list.
										(D)Comment
				periodUpon issuing the determination under
				subparagraph (B), and, if
				applicable, the guidance under
				subparagraph (C), the Secretary
				shall provide a period of not less than 60 days for public comment on the
				determination before applying such determination to an ingredient, except that
				a shorter period for comment may be provided if the Secretary—
											(i)finds that it
				would be in the public interest to have a shorter period; and
											(ii)publically
				declares the reasons for such finding.
											(4)Manufacturer
				response to inadequate informationNot later than 18 months after
				the date that the Secretary issues guidance under
				paragraph (3)(C) with respect to an
				ingredient subject to a determination under
				paragraph (3)(B), a manufacturer
				using such ingredient in a cosmetic shall—
										(A)reformulate such
				cosmetic to eliminate the use of the ingredient; or
										(B)provide the Secretary with the data and
				information specified in such guidance.
										(5)Evaluation of
				additional data and informationWith respect to an ingredient,
				not later than 6 months after a manufacturer provides the Secretary with the
				data and information under
				paragraph (4)(B) the Secretary shall
				review such data and information and shall make a redetermination under
				paragraph (3)(B) for such
				ingredient, subject to the comment period under
				paragraph (3)(D).
									(6)LimitationIf
				the Secretary has not placed an ingredient on either of the lists under
				subsection (b) and
				subsection (c) by the end of the 5-year
				period beginning on the date that such ingredient is first placed on the list
				under
				subsection (d), beginning on the first day
				after such period such ingredient may not be—
										(A)used in a
				cosmetic; and
										(B)manufactured,
				imported, distributed, or marketed for use in cosmetics.
										617.Treatment of
				cosmetics based on ingredient lists
								(a)In
				generalSubject to
				subsections (b)(4) and (d)(4) of
				section 616, a manufacturer may only
				manufacture a cosmetic for distribution in interstate commerce if such cosmetic
				meets the safety standard under
				section 614(a).
								(b)Presumption
				related to the safety of cosmetics
									(1)In
				generalSubject to
				paragraph (2), for purposes of
				subsection (a), the Secretary shall
				presume that the following cosmetics meet the safety standard under
				section 614(a):
										(A)A cosmetic that is
				made solely of ingredients on the list under
				section 616(c)(1) (relating to
				ingredients that are safe without limits).
										(B)A cosmetic that is
				made solely of ingredients on the list under
				section 616(b)(1)(B) (relating to
				ingredients subject to restrictions) and the use of each of such ingredients in
				such cosmetic is in compliance with the restrictions on the use of such
				ingredients specified under
				section 616(b)(2).
										(C)A cosmetic that is
				made solely of ingredients described under
				subparagraph (A) and
				subparagraph (B).
										(2)ExceptionsThe
				Secretary may require that a manufacturer demonstrate that a cosmetic meets the
				safety standard under
				section 614(a) (including by requiring
				that the manufacturer conduct safety testing of a cosmetic described under
				paragraph (1)) if the cosmetic—
										(A)contains
				penetration enhancers, sensitizers, estrogenic chemicals, or other similar
				ingredients;
										(B)contains
				ingredients that react with each other or with other substances to form harmful
				byproducts; or
										(C)the Secretary has
				any additional reason to believe that such cosmetic does not meet the safety
				standard under
				section 614(a).
										(3)GuidanceIf, under
				paragraph (2), the Secretary requires
				that a manufacturer demonstrate that a cosmetic meets the safety standard under
				section 614(a), the Secretary shall
				provide the manufacturer with guidance on the data and information that the
				Secretary requires to evaluate whether the cosmetic meets the safety standard
				under such section.
									(c)Notification of
				failure of Secretary To actIf the Secretary fails to act by an
				applicable deadline under section 616 or this section, a manufacturer of an
				ingredient or a cosmetic affected by such failure of the Secretary to act shall
				issue to the Secretary, the public, and each known customer of the ingredient
				or cosmetic, a written notice that a determination by the Secretary of the
				safety of the ingredient for use in cosmetics is pending.
								618.Treatment of
				contaminants
								(a)Publication of
				listNot later than 1 year
				after the date of the enactment of this subchapter, and annually thereafter,
				the Secretary shall publish a list of—
									(1)ingredients used
				in cosmetics that may contain contaminants;
									(2)combinations of
				ingredients that may create contaminants when such ingredients interact;
									(3)contaminants that
				may leech from product packaging into a cosmetic; and
									(4)any other
				contaminant of cosmetics identified by the Secretary.
									(b)Requirements for
				testing
									(1)In
				generalNot later than 1 year after the date of enactment of this
				subchapter, the Secretary shall establish, by rule, requirements for testing
				ingredients and cosmetics for contaminants listed under
				subsection (a).
									(2)ContentsThe
				requirements under
				paragraph (1) shall include—
										(A)testing methods
				and applicable protocols; and
										(B)maximum allowable
				detection limits for each contaminant in an ingredient.
										(3)UpdateThe
				Secretary shall annually update the requirements under
				paragraph (1).
									(c)Supplier
				requirementsNot later than 1 year after the promulgation of the
				rule under
				subsection (b)(1), a supplier of an
				ingredient that is used in a cosmetic shall, with respect to such
				ingredient—
									(1)comply with the requirements under
				subsection (b)(1) for any ingredient
				listed under
				subsection (a);
									(2)conduct similar
				testing on any ingredient that—
										(A)the supplier
				expects may be used in a cosmetic;
										(B)the supplier
				suspects may contain a contaminant; and
										(C)is not listed
				under
				subsection (a); and
										(3)upon the sale of
				an ingredient to the manufacturer, provide to the manufacturer specifications
				for the ingredient that—
										(A)include the levels
				of contaminants present in such ingredient; and
										(B)are based on the
				results of the tests under
				paragraph (1) and
				paragraph (2).
										(d)Manufacturer
				requirementsNot later than 1
				year after the promulgation of the rule under
				subsection (b)(1), a manufacturer of a
				cosmetic shall, with respect to each ingredient that the manufacturer uses in a
				cosmetic—
									(1)obtain, from each supplier of the
				ingredient, specifications for the ingredient that include—
										(A)the level of each
				contaminant present in the ingredient; and
										(B)the detection
				limits of the analytical test used to detect the contaminant; or
										(2)comply with the requirements under
				paragraphs (1) and (2) of
				subsection (c) for the ingredient, in the
				same manner as if the manufacturer were a supplier.
									619.Cosmetic and
				ingredient statements
								(a)In
				generalBeginning 1 year
				after the date of the enactment of this subchapter, each establishment engaged
				in the manufacture of a cosmetic intended to be marketed in the United States
				shall submit electronically to the Secretary, for each cosmetic manufactured in
				the establishment that is intended to be marketed in the United States, a
				statement containing—
									(1)the registration
				number of the manufacturing establishment where the cosmetic is manufactured
				or, if the same cosmetic is manufactured in more than 1 establishment, the
				registration number of each establishment where it is manufactured;
									(2)the registration
				number of the establishment responsible for distributing the cosmetic;
									(3)the brand name and
				the product name for the cosmetic;
									(4)the applicable use
				for the cosmetic;
									(5)the ingredient
				list as it appears on the cosmetic label or insert, including the particle size
				range of any nanoscale cosmetic ingredients;
									(6)any warnings and
				directions for use from the cosmetic label or insert; and
									(7)the title and full
				contact information for the individual responsible for submitting and
				maintaining such statement.
									(b)New
				cosmeticsAny establishment that begins to manufacture a cosmetic
				after the date of the enactment of this subchapter shall comply with the
				requirements of
				subsection (a) beginning on the later of
				the following:
									(1)The end of the
				18-month period beginning on the date of the enactment of this
				subchapter.
									(2)The 6-month period
				after the date on which the establishment begins to manufacture such
				cosmetic.
									(c)Notification of
				changesThe establishment shall notify the Secretary annually of
				any change to the information required under
				subsection (a).
								(d)ProcedureUpon
				receipt of a completed statement described under
				subsection (a), the Secretary shall notify
				the establishment of the receipt of such statement and assign a cosmetic
				statement number.
								(e)ListThe
				Secretary shall compile, maintain, and update as appropriate, a list of
				cosmetics for which statements are submitted under this section.
								(f)Access to safety
				informationThe cosmetic and ingredient statements collected
				under this section shall be added to the publicly accessible database created
				by the Secretary under
				section 615(b).
								620.Notification,
				nondistribution, and recall of adulterated or misbranded cosmetics
								(a)Notification of
				adulterated or misbranded cosmetics
									(1)In
				generalA responsible party that has reason to believe that a
				cosmetic, when introduced into or while in interstate commerce, or while held
				for sale (regardless of whether such sale is the first sale of such cosmetic)
				after shipment in interstate commerce, is adulterated or misbranded in a manner
				that presents a reasonable probability that the use or exposure to the cosmetic
				(or an ingredient or component used in any such cosmetic) will cause a threat
				of serious adverse health effects or death to humans shall notify the Secretary
				of the identity and location of the cosmetic.
									(2)Manner of
				notificationNotification under
				paragraph (1) shall be made in such
				manner and by such means as the Secretary may require by regulation or
				guidance.
									(3)Responsible
				party definedFor purposes of this subsection, the term
				responsible party means a manufacturer, packager, retailer, or
				distributor of the cosmetic.
									(b)Voluntary
				recallThe Secretary may
				request that any person who distributes a cosmetic that the Secretary has
				reason to believe is adulterated, misbranded, or otherwise in violation of this
				Act voluntarily—
									(1)recall such
				cosmetic; and
									(2)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
									(c)Order To cease
				distribution
									(1)In
				generalIf the Secretary has reason to believe that—
										(A)the use of, or
				exposure to, a cosmetic may cause serious adverse health effects or death to
				humans;
										(B)the cosmetic is
				misbranded; or
										(C)the cosmetic is
				manufactured, packaged, or distributed by an unregistered facility;
										the Secretary shall have the
				authority to issue an order requiring any person who distributes such cosmetic
				to immediately cease distribution of such cosmetic.(2)Cease
				distribution and noticeAny person who is subject to an order
				under
				paragraph (1) shall immediately cease
				distribution of such cosmetic and provide notification as required by such
				order.
									(3)Appeal
										(A)24
				hoursA person subject to an order under
				paragraph (1) may appeal such order to
				the Secretary within 24 hours of the issuance of such order.
										(B)Contents of
				appealSuch appeal may include a request for an informal hearing
				and a description of any efforts to recall such cosmetic undertaken voluntarily
				by the person, including after a request under
				subsection (b).
										(C)Informal
				hearingExcept as provided in
				subsection (e), an informal hearing shall
				be held as soon as practicable, but not later than 5 calendar days (or less as
				determined by the Secretary) after such an appeal is filed, unless the parties
				jointly agree to an extension.
										(D)Impact on
				recallIf an appeal is filed under
				subparagraph (A), the Secretary may
				not amend the order to require a recall under
				subsection (d) until after the conclusion
				of the hearing under
				subparagraph (C).
										(4)Vacation of
				orderIf the Secretary determines that inadequate grounds exist
				to support the actions required by the order under
				paragraph (1), the Secretary shall
				vacate the order.
									(d)Order To
				recall
									(1)AmendmentExcept
				as provided under
				subsection (e) and subject to
				subsection (c)(3)(D), if the
				Secretary determines that a recall of a cosmetic subject to an order under
				subsection (c) is appropriate, the
				Secretary shall amend the order to require a recall.
									(2)ContentsAn
				amended order under
				paragraph (1) shall—
										(A)specify a
				timetable in which the recall will occur;
										(B)require periodic
				reports to the Secretary describing the progress of the recall; and
										(C)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
										In providing for such notice, the
				Secretary may allow for the assistance of health professionals, State or local
				officials, or other individuals designated by the Secretary.(3)NondelegationAn amended order under this subsection may
				only be issued by the Secretary or an official designated by the Secretary, and
				may not be delegated to another official or employee.
									(4)DeterminationIf
				the Secretary determines that inadequate grounds exist to support the amendment
				made to the order under
				paragraph (1), the Secretary shall
				remove such amendment from such order.
									(e)Emergency recall
				order
									(1)In
				generalIf the Secretary has credible evidence or information
				that a cosmetic subject to an order under
				subsection (c) presents an imminent threat
				of serious adverse health effects or death to humans, the Secretary may issue
				an order requiring any person who distributes such cosmetic—
										(A)to immediately
				recall such cosmetic; and
										(B)to provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
										(2)Recall and
				noticeAny person who is subject to an emergency recall order
				under this subsection shall immediately recall such cosmetic and provide
				notification as required by such order.
									(3)Appeal
										(A)24
				hoursAny person subject to such an order may appeal such order
				to the Secretary within 24 hours of the issuance of such order.
										(B)Contents of
				appealSuch appeal may include a request for an informal hearing
				and a description of any efforts to recall such cosmetic undertaken voluntarily
				by the person, including after a request under
				subsection (b).
										(C)Informal
				hearingAn informal hearing shall be held as soon as practicable
				after the appeal is filed under
				subparagraph (A), but not later than
				5 calendar days after such an appeal is filed, or fewer days (as determined by
				the Secretary), unless the parties jointly agree to an extension.
										(4)Vacation of
				orderIf the Secretary determines that inadequate grounds exist
				to support the actions required by the order under
				paragraph (1), the Secretary shall
				vacate the order.
									(5)NondelegationAn order under this subsection may only be
				issued by the Secretary or an official designated by the Secretary, and may not
				be delegated to another official or employee.
									(f)Notice to
				consumers and health officialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of a recall order under
				this section to consumers to whom the cosmetic was, or may have been,
				distributed and to appropriate State and local health officials.
								(g)Supply chain
				information
									(1)In
				generalIn the case of a
				cosmetic that the Secretary has reason to believe is adulterated, misbranded,
				or otherwise in violation of this Act, the Secretary shall request that the
				entity named on the label of such cosmetic (as required under section
				602(b)(1)) submit all of the following information:
										(A)The name and place
				of business of the manufacturer, packer, or distributor from which such entity
				received the cosmetic or ingredients for manufacturing such cosmetic.
										(B)The name and place
				of business of any entity (including any retailer) that was provided with such
				cosmetic by the entity named on the label.
										(2)Collection of
				additional supply chain informationIn the case of a cosmetic that the
				Secretary has reason to believe is adulterated, misbranded, or otherwise in
				violation of this Act, to the extent necessary to protect the safety of the
				public, the Secretary may request that any entity (including a supplier of an
				ingredient, manufacturer, packer, distributor, or retailer) in the supply chain
				of such cosmetic submit to the Secretary information that is similar to the
				information described under subparagraphs (A) and (B) of paragraph (1).
									(3)Maintenance of
				recordsAny entity in supply
				chain of a cosmetic (including the entity named on the label of a cosmetic)
				shall—
										(A)maintain records
				sufficient to provide the information described in subparagraphs (A) and (B) of
				paragraph (1); and
										(B)provide such information to the Secretary
				upon the request of the Secretary.
										(h)Savings
				clauseNothing contained in this section shall be construed as
				limiting the authority of the Secretary to issue an order to cease distribution
				of, or to recall, a cosmetic under any other provision of this Act.
								621.Petitions
								(a)In
				generalThe Secretary shall
				complete and publish a review, and, if appropriate, immediately revise related,
				relevant information, including ingredient lists, ingredient restrictions or
				prohibitions, or ingredient or cosmetic safety determinations, not later than 6
				months after the date on which the Secretary receives from any individual or
				entity a reasonable petition—
									(1)to prohibit or restrict an ingredient for
				use in cosmetics and list such ingredient on the list under
				section 616(b);
									(2)to remove an ingredient from the list of
				ingredients that are safe without limits under
				section 616(c);
									(3)to add an ingredient to the priority
				assessment list under
				section 616(d); or
									(4)to add an ingredient to the list of
				contaminants under
				section 618.
									(b)Reasonable
				petitionNot later than 1
				year after the date of the enactment of this Act, the Secretary shall issue
				rules specifying the criteria which the Secretary will use to determine if a
				petition submitted under this section is a reasonable petition.
								622.Mandatory
				reporting of adverse health effects
								(a)Submission of
				report on adverse health effectsThe Secretary shall require that the
				manufacturer, packager, or distributor of a cosmetic whose name appears on the
				label of a cosmetic marketed in the United States submit to the Secretary a
				report containing information received concerning any adverse health effect
				associated with the use of the cosmetic.
								(b)Timing of
				reportA report under
				subsection (a) shall be submitted to the
				Secretary not later than 15 business days after information concerning the
				adverse health effect is received at the place of business of the manufacturer,
				packager, or distributor.
								(c)Content of
				reportA report under
				subsection (a) shall include the following
				information, to the extent to which the manufacturer, packager, or distributor
				submitting the report has been able to verify the information:
									(1)The identity of
				the individual experiencing the adverse health effect.
									(2)An identifiable
				report of such effect.
									(3)The name of the
				cosmetic suspected of causing such effect.
									(4)A description of
				the adverse health effect.
									(d)Public
				availability and privacy
									(1)Public
				availabilitySubject to
				paragraph (2), the adverse health
				effect reports collected by the Secretary under this section shall be submitted
				electronically and shall be made accessible to the public.
									(2)Privacy
										(A)Personally
				identifiable informationNotwithstanding any other provision of law,
				personally identifiable information in adverse health effect reports provided
				to the Secretary under this section, shall not—
											(i)be
				made publicly available pursuant to any State or other law requiring disclosure
				of information or records; or
											(ii)otherwise be
				disclosed or distributed to any party without the written consent of the
				Secretary and the person submitting such information to the Secretary.
											(B)Treatment of
				information under Privacy Act and FOIAAn adverse health effect report submitted
				to the Secretary under this section, shall be considered to be a record about
				an individual under section 552a of title 5, United States Code (commonly
				referred to as the ‘‘Privacy Act of 1974’’) and a medical or similar file the
				disclosure of which would constitute a violation of section 552 of such title 5
				(commonly referred to as the ‘‘Freedom of Information Act’’), and shall not be
				publicly disclosed unless all personally identifiable information is
				redacted.
										623.Nonconfidential
				information
								(a)Information
				available to publicSubject
				to
				subsection (c) and
				section 622(d)(2), all nonconfidential
				information submitted pursuant to this subchapter shall be made available to
				the public, including the following types of information:
									(1)The name,
				identity, and structure of a chemical substance, contaminant, or impurity that
				is an ingredient.
									(2)All information
				concerning function, exposure, health hazards, and environmental hazards for a
				cosmetic., and
									(3)The functions of
				ingredients in cosmetics.
									(4)Fragrance, flavor,
				and colorants in a cosmetic
									(b)Confidential
				informationThe concentration of cosmetic ingredients used in a
				finished cosmetic shall be considered confidential business information and may
				not be made available to the public under
				subsection (a).
								(c)Petition for
				information To remain confidential
									(1)In
				generalThe Secretary shall create a process for an entity to
				petition for nonconfidential information described in
				subsection (a) to remain confidential if
				the entity shows that there would be a serious negative impact to the entity’s
				commercial interests if such information were disclosed to the public.
									(2)LimitationThe
				Secretary may not approve a petition under
				paragraph (1) to the extent that such
				petition would prevent the public disclosure of—
										(A)the name, identity, and structure of any
				chemical substance, contaminant, or impurity that is an ingredient;
										(B)all health and
				safety data related to that substance, contaminant, or impurity; or
										(C)any data used to substantiate the safety of
				that substance, contaminant, or impurity.
										624.Animal testing
				alternatives
								(a)In
				generalTo minimize the use
				of animal testing of ingredients and cosmetics, the Secretary shall—
									(1)require, where
				practicable, alternative testing methods that—
										(A)do not involve the
				use of an animal to test the chemical substance;
										(B)provide
				information that is equivalent or superior in scientific quality to the animal
				testing method; and
										(C)use fewer animals
				than conventional animal-based tests when nonanimal methods are impracticable,
				including the use of tests that combine multiple endpoints; and
										(2)encourage, where
				practicable—
										(A)estimation of
				toxicological properties of a chemical through the use of testing information
				for 1 or more structurally similar chemicals where such estimates provide
				information of sufficient scientific quality;
										(B)the formation of
				industry consortia to conduct testing to avoid duplication of tests; and
										(C)funding for
				research and validation of alternative test methods, in accordance with this
				subsection.
										(b)List of
				alternative testing methodsNot later than 1 year after the date
				of the enactment of this subchapter, and triennially thereafter, the Secretary
				shall publish a list of the alternative testing methods described in
				subsection (a).
								625.Product Testing
				and Review AuditThe Secretary
				shall conduct annual audits of random samples of cosmetics to assess or test
				for acute negative reactions, pathogen hazards, contaminants, leaching of
				packaging additives, mislabeling, or other relevant issues of concern (as
				determined by the Secretary).
							626.Resources for
				small businessesThe Secretary
				shall provide technical support to assist small businesses in carrying out the
				requirements of this subchapter.
							627.Interagency
				cooperation
								(a)Interagency
				Council on Cosmetic SafetyThere is established an Interagency Council
				on Cosmetic Safety for the purpose of sharing data and promoting collaboration
				on cosmetic safety between the Food and Drug Administration, the National
				Institute of Environmental Health Sciences, the Centers for Disease Control and
				Prevention, the Occupational Safety and Health Administration, and the
				Environmental Protection Agency.
								(b)Use of data from
				Federal sourcesFor purposes
				of this subchapter, the Secretary, as appropriate, shall request and utilize
				ingredient and cosmetic toxicity, use, and exposure data from other Federal
				agencies.
								628.Savings
				clauseNothing in this
				subchapter shall affect the right of a State, political subdivision of a State,
				or tribe to adopt or enforce any regulation, requirement, liability, or
				standard of performance that is more stringent than a regulation, requirement,
				liability, or standard of performance established by this subchapter, including
				requiring the provision of a warning of risk, illness, or injury.
							629.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				subchapter for each of the fiscal years 2012 through
				2016.
							.
				(b)Adulterated and
			 misbranded cosmetics
				(1)Adulterated
			 cosmeticsSection 601 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 361) is amended in paragraph (a)—
					(A)by striking
			 , except that this provision shall not apply to coal-tar hair
			 dye and all that follows through or eyebrow dyes;
			 and
					(B)by adding at the
			 end the following:
						
							(f)If
				it is manufactured in a manner that fails to comply with section 617(a).
							(g)If
				it is imported, distributed, or marketed and—
								(1)it contains an ingredient on the list under
				section
				616(b)(1)(A), and the manufacturer has not complied with
				section 616(b)(4) with respect to such ingredient and such cosmetic; or
								(2)it contains an ingredient on the list under
				section
				616(b)(1)(B), such ingredient is being used in a manner that
				violates the limit on use or concentration of such ingredient under
				section
				616(b)(2), and the manufacturer has not complied with section
				616(b)(4) with respect to such ingredient and such cosmetic.
								(h)If it is manufactured by a
				manufacturer that, with respect to such cosmetic, is required to demonstrate,
				under section 617(b)(2), that the cosmetic meets the safety standard and the
				manufacturer has not yet submitted the required data under section
				617(b)(3).
							.
					(2)Misbranded
			 cosmeticsSection 602 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 362) is amended—
					(A)in paragraph (a),
			 by inserting  or fails to meet the requirements of section 613
			 before the period; and
					(B)by adding at the
			 end the following:
						
							(g)If it—
								(1)was manufactured, packaged, or
				distributed by an entity that failed to register and pay the applicable fee as
				required under section 612;
								(2)is manufactured,
				packaged, distributed, or sold in retail by a manufacturer, packager,
				distributor, or retailer, respectively, who fails to notify the Secretary as
				required under section 620(a)(1);
								(3)is distributed in
				violation of an order under section 620(c);
								(4)is not recalled
				as required by an order under subsection (d) or (e) of section 620;
								(5)is manufactured
				in a manner that fails to comply with good manufacturing practices prescribed
				by the Secretary under section 614(b); or
								(6)is manufactured
				by a manufacturer who fails—
									(A)to submit the statement required under
				section 619; or
									(B)notify the
				Secretary of changes to information contained in such report, as required by
				such
				section.
									.
					(3)Additional
			 prohibitionsSection 301 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding
			 at the end the following:
					
						(aaa)The failure of a manufacturer of a
				cosmetic or an ingredient for use in a cosmetic to submit and update data and
				information as required under section 615(a).
						(bbb)The manufacture, importation, distribution,
				or marketing of an ingredient for use in a cosmetic that is on the list under
				section
				616(b)(1)(A).
						(ccc)The failure of a supplier of an ingredient
				for use in a cosmetic—
							(1)to provide data and information as
				required by section 615(a)(4)(B); or
							(2)comply with the
				testing requirements under section 618(c).
							(ddd)The failure of a manufacturer to
				comply with the requirements of section 618(d).
						(eee)The failure of a manufacturer, packager, or
				distributor of a cosmetic to comply with the requirement of reporting adverse
				health effects under section
				622.
						.
				3.Worker
			 issues
			(a)In
			 generalThe Secretary of
			 Labor shall promulgate an occupational safety and health standard under section
			 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) that
			 requires the following:
				(1)Manufacturers
			 and importersEach manufacturer or importer selling any cosmetic
			 for professional use shall—
					(A)obtain or develop a material safety data
			 sheet described in
			 subsection (b) for each such cosmetic or
			 personal care product that—
						(i)the manufacturer or importer produces or
			 imports; and
						(ii)includes a hazardous chemical, or a product
			 ingredient associated with any chemical hazard, that is classified as a health
			 hazard in accordance with the criteria found in section 1910.1200(d) of title
			 29 of the Code of Federal Regulations, and any successor regulations;
			 and
						(B)make the material
			 safety data sheet available to distributors and employers, including salon
			 owners, in English and, upon request, in other languages, including Spanish and
			 Vietnamese.
					(2)DistributorsEach
			 distributor of a cosmetic or personal care product for professional use shall
			 distribute and provide material safety data sheets described in
			 subsection (b) in the same manner as a
			 distributor of a chemical hazard is required to distribute and provide material
			 safety data sheets under section 1910.1200(g) of title 29, Code of Federal
			 Regulations, or any successor regulations.
				(3)EmployersEach
			 employer, including any operator of a salon, shall—
					(A)have a material
			 safety data sheet in the workplace for each cosmetic or personal care product
			 for professional use that is used in the course of the employer’s
			 business;
					(B)make such material safety data sheet
			 available to all employees of the employer who are exposed or use the product
			 to the same extent and in the same manner as material safety data sheets are
			 required to be made available under section 1910.1200(g) of title 29, Code of
			 Federal Regulations, or any successor regulations; and
					(C)upon request,
			 provide employees with translations of such material safety data sheet in other
			 languages, including Spanish and Vietnamese.
					(b)Contents of
			 material safety data sheetA
			 material safety data sheet for a cosmetic or personal care product for
			 professional use described in this section shall—
				(1)contain the information required in a
			 material safety data sheet under section 1910.1200(g) of title 29, Code of
			 Federal Regulations, or any successor regulations, for each hazardous chemical,
			 or product ingredient associated with any chemical hazard, described in
			 subsection (a)(1)(A)(ii);
			 and
				(2)include the
			 following statement: This material safety data sheet is also available
			 in multiple languages by contacting the manufacturer, using the contact
			 information provided on this sheet..
				(c)Professional use
			 definedIn this section, the term professional use
			 has the meaning given such term in section 611(6) of the Federal Food, Drug,
			 and Cosmetic Act, except to the extent that such term applies to a product that
			 is sold as a retail product in any of the establishments listed under such
			 definition.
			
